Citation Nr: 9911225	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than January 11, 
1993, for a compensable evaluation for scar residuals of 
incomplete remedial surgery of the right hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

The appeal arises from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, among other determinations, 
granted an increased the rating for scar residuals of 
incomplete remedial surgery of the right hand from 
noncompensable to 10 percent, effective January 28, 1993.  In 
October 1993, the veteran expressed disagreement with the 
effective date of the increase.  By a November 1993 decision, 
the RO revised the effective date as January 11, 1993, 
finding that the selection of the effective date by the 
rating board in August 1993 was based on clear and 
unmistakable error (CUE).  

The Board remanded the case in December 1998 in order for the 
RO to consider the inextricably intertwined issue of whether 
there was CUE in an August 1982 RO rating decision which had 
reduced the rating for the scar disability from 10 to 0 
percent, effective November 1, 1982.  Notice of the 
determination was furnished to the veteran in a December 1998 
supplemental statement of the case which addressed the 
earlier effective date issue but not CUE.  

In its December 1998 remand the Board found that the issue of 
entitlement to service connection for a finger amputation 
based on CUE in a rating decision of January 1946 was not 
inextricably intertwined with the issue on appeal and 
referred the matter to the attention of the RO.  As noted by 
the veteran's representative, the RO did not act on this 
referral.  Accordingly, the matter is again referred to the 
RO for appropriate action.  


REMAND

When the appeal was returned to the Board following the 
issuance of the December 1998 supplemental statement of the 
case, a notice of disagreement (NOD) with the rating decision 
of December 16, 1998, finding an absence of CUE in the August 
1982 rating decision was not of record.  However, a NOD on 
this issue dated March 17, 1999, was received from the 
veteran's representative.  Accordingly, an appeal on the CUE 
issue thus initiated must be properly developed by the RO.  
38 C.F.R. §§  19.26, 19.30 (1998).  

As has already been determined by the Board in its December 
1998 remand, the CUE claim is inextricably intertwined with 
the earlier effective date claim pending before the Board.  
Hence the CUE claim must be remanded for proper RO action, 
including issuance of a Statement of the Case, prior to 
further review of the earlier effective date claim by the 
Board.  See Harris v. Derwinski, 1 Vet.App. 180 (1991). 

Accordingly, the case is remanded to the RO for the following 
actions:  

The RO should take appropriate action to 
develop for appeal the issue of 
entitlement to an earlier effective date 
for the service-connected hand scar 
based on CUE in the rating decision of 
August 1982 which reduced the rating for 
the disability from 10 to 0 percent.  
The development should include issuance 
of a supplemental statement of the case 
to the veteran and his representative 
which includes a summary all relevant 
evidence, citation of all additional 
applicable laws and regulations, 
including those pertaining to CUE 
determinations, and an explanation of 
the reasons for the decision.  A 
reasonable period should be allowed for 
response.  

The case should then be returned to the Board for further 
appellate review, if in order.  No action is required of the 
veteran unless he is so notified.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. L. SHAW
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



